Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a statistic calculator configured to output each of the statistics that select two from the acquired variables”. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Using a calculator implies performing calculations. It is not clear what these calculations are and what is being calculated and further output. In order to output the value, this value must be acquired first. No details in the description are provided for the person skilled in the art to understand how the variables are acquired, what exactly are the statistics, and what logic is behind the selection of variables – why these variables and not the others. 
The limitation states that “the statistics that select two from the acquired variables”. However, no details are provided to understand which variables were acquired, which variables were selected, and what are the criteria for such selection.
Independent Claims 13 and 14 have similar limitations, and same reasoning applies to Claims 13 and 14.
The examiner treated this limitation as being applied to any variables indicating a state of a monitoring target, specifically any parameters showing the abnormality in the monitoring target performance.
Claims 2-12 are rejected on the basis of being dependent on the rejected claims.
Therefore, Claims 1-14 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The examiner examined Claims 1-14 as best understood.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea as discussed below. This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention. Applied to the present application, the claims belong to one of the statutory classes of a process/product.
Step 2A of the 2019 Guidance is divided into two Prongs. Prong 1 requires the
examiner to determine if the claims recite an abstract idea, and further requires that
the abstract idea belong to one of three enumerated groupings: mathematical
concepts, mental processes, and certain methods of organizing human activity.
Independent Claim 1 is copied below, with the limitations belonging to an
abstract idea highlighted in bold; the remaining limitations are ''additional elements''.
A process monitoring device comprising: 
a data collector configured to acquire two or more variables indicating a state of a monitored target; 
a statistic calculator configured to output each of the statistics that select two from the acquired variables; and 
a comprehensive statistic calculator configured to output a comprehensive statistic indicating a state of the monitored target based on a statistic output by the statistic calculator.  
Under the Step 1 of the eligibility analysis, we determine whether the claims are
to a statutory category by considering whether the claimed subject matter falls within the
four statutory categories of patentable subject matter identified by 35 U.S.C. 101:
Process, machine, manufacture, or composition of matter. The above claim is
considered to be in a statutory category (machine).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the underlined portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mental processes - concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
According to the 2019 PEG: "If a claim, under its broadest reasonable
interpretation, covers performance in the mind but for the recitation of generic computer
components, then it is still in the mental processes category unless the claim cannot
practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp.,
838 F.3d 1307, 1318 (Fed. Cir. 2016) ("[W]ith the exception of generic computer
implemented steps, there is nothing in the claims themselves that foreclose them from
being performed by a human, mentally or with pen and paper.' '); Mortg. Grader, Inc. v.
First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016) (holding that
computer-implemented method for "anonymous loan shopping' ' was an abstract idea
because it could be "performed by humans without a computer''); Versata Dev. Grp. v.
SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims
that required the use of a computer and still found that the underlying, patent-ineligible
invention could be performed via pen and paper or in a person's mind.'')."
	These limitations are:
… select two from the acquired variables; and
… indicating a state of the monitored target based on a statistic output by the statistic calculator.  
These steps recited by the claim therefore amount to a series of mental steps, making these limitations amount to an abstract idea.
Similar analysis is applied to the abstract ideas of Claims 13 and 14, including the additional limitations of “a data collector”, “a statistic calculator”, “a comprehensive statistic calculator”, and the additional limitaion of “acquire two or more variables indicating a state of a monitored target”, which is a mere data gathering. 
Next, under the Step 2A, Prong Two, we consider whether the claim that recites
a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that
integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements:
In Claim 1:
“a data collector”;
“acquire two or more variables indicating a state of a monitored target”; 
“a statistic calculator”
“a comprehensive statistic calculator”.
In Claim 13:
“acquiring two or more variables indicating a state of a monitored target”.
In Claim 14:
“processor”;
“acquiring two or more variables indicating a state of a monitored target”.
The additional elements in Claim 1 of “a data collector”, “a statistic calculator”, and “a comprehensive statistic calculator”, and the additional element “processor” in Claim 14 are not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. The limitation of “acquire two or more variables indicating a state of a monitored target” represents mere data gathering and does not represent a practical application. These additional elements are recited in generality and are not a particular machine or a meaningful limitation. 
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Step 2B of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself. The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2A, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
The additional elements such as:
“a data collector”;
“a statistic calculator,” 
“a comprehensive statistic calculator”, and
“a processor”
are well-understood and/or conventional in the relevant art as evidenced from a prior art of record, for example, US20200225644 to Shiizuka et al. (hereinafter Shiizuka) discloses a data collector (acquisition unit, para 0031), the statistics calculator (the abnormality sign determination unit, para 0087), and a processor (computer, para 0016); and JP5813317B2 to Hashimoto et al. discloses the comprehensive statistic calculator (multi-variate statistical process monitoring unit, para 0011). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-12 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regard to the independent claims.
The dependent claims are, therefore, also ineligible.	

Therefore, Claims 1, 13, and 14 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.
Regarding Claim 14: 
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, more specifically, non-transitory tangible media. Claim 14 presents computer readable storage medium having a computer program. The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent See MPEP 2111.01.  
As currently claimed, the language “computer readable storage medium” does not specify if the computer readable medium is "transitory" or "non-transitory" and therefore claim 14 is considered to be non-statutory under 35 U.S.C. 101 (See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p.1-7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over US202002225644 to Shiizuka et al. (hereinafter Shiizuka) in view of JP5813317B2 to Hashimoto et al. (hereinafter Hashimoto).

Regarding Claim 1:  Shiizuka discloses:
“A process monitoring device” (para 0006 – “The present invention provides a monitoring target selecting device, a monitoring target selecting method, and a program which can reduce erroneous detection and identify an abnormal event and the like effectively in an abnormality diagnosis system”) comprising:
“a data collector configured to acquire two or more variables indicating a state of a monitored target” (para 0031 – “The acquisition unit 51 (i.e. data collector, added by examiner) acquires the detection result of the abnormality sign output from the abnormality sign monitoring device 4”; para 0042 – “The acquisition unit 31 acquires measurement parameters from each of the measurement devices 21, 22, 23, . . . , and so forth”; 
“a statistic calculator configured to output each of the statistics that select two from the acquired variables” (Fig. 2, 7, and 8; para 0087 – “The abnormality sign determination unit 43 (interpreted as a statistic calculator, added by examiner) selects two measurement parameters among the plurality of measurement parameters”; ).
	Shiizuka is silent on:
“a comprehensive statistic calculator configured to output a comprehensive statistic indicating a state of the monitored target based on a statistic output by the statistic calculator”.
	However, Hashimoto discloses:
“a comprehensive statistic calculator” (para 0011 – “As a method to solve such a problem of conventional plant monitoring, multi-variate statistical process monitoring (MSPC: Multi-Variate Statistical Process) using "multivariate statistical analysis method (interpreted as a comprehensive statistic calculator, added by examiner)”);
“configured to output a comprehensive statistic indicating a state of the monitored target based on a statistic output by the statistic calculator” (para 0012 – “The MSPC method uses correlation information between a large number of process data from a large number of measurement data to generate a small number (usually two) of statistical data, and the small number of generated statistical data detects changes in the process state... In MSPC using PCA, a highly correlated data set (data subspace) is generated using PCA, and it is called a T 2 statistic that represents the distance (degree of variation) from the center of the data in this subspace. The state of the process is monitored by a statistic called a Q statistic, which indicates how much the data at each time deviates from this subspace (breakage of correlation). Then, the values of these two statistics are monitored, and when the values exceed the preset threshold values, the state changes from the steady state (stable operation state) to the unsteady state (abnormality, etc.). Judgment is made, and this state change / abnormality is detected (i.e. state of the monitored target, added by examiner)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process monitoring device, disclosed by Shiizuka, as taught by Hashimoto, in order to obtain more reliable and accurate data about the state of the monitored target using statistics methods based on two variable approach.

Regarding Claim 2:  Shiizuka/Hashimoto combination discloses the process monitoring device according to claim 1 (see the rejection for Claim 1).
Shiizuka is silent on:
“wherein the statistic calculator outputs a Q statistic as the statistic”.
	Hashimoto discloses:
 “wherein the statistic calculator outputs a Q statistic as the statistic” (para 0012 – “In MSPC using PCA, a highly correlated data set (data subspace) is generated using PCA, and it is called a T 2 statistic that represents the distance (degree of variation) from the center of the data in this subspace. The state of the process is monitored (i.e. output, added by examiner) by a statistic called a Q statistic, which indicates how much the data at each time deviates from this subspace (breakage of correlation)”; para 0013 – “This factor separation usually decomposes the T 2 statistic and the Q statistic into components called contributions of each measurement variable, and estimates that the one with a large contribution of each measurement variable is a variable that is likely to be an abnormal factor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process monitoring device, disclosed by Shiizuka/Hashimoto combination, as taught by Hashimoto, in order to obtain more reliable and accurate data about the state of the monitored target using statistics methods based on two variable approach.

Regarding Claim 3:  Shiizuka/Hashimoto combination discloses the process monitoring device according to claim 2 (see the rejection for Claim 2).
Shiizuka is silent on:
“wherein the statistic calculator further outputs a T^2 statistic for each of the variables as the statistic”. 
	However, Hashimoto discloses:
“wherein the statistic calculator further outputs a T^2 statistic for each of the variables as the statistic” (para 0012 – “In MSPC using PCA, a highly correlated data set (data subspace) is generated using PCA, and it is called a T 2 statistic that represents the distance (degree of variation) from the center of the data in this subspace. The state of the process is monitored (i.e. output, added by examiner) by a statistic called a Q statistic, which indicates how much the data at each time deviates from this subspace (breakage of correlation)”; para 0013 – “This factor separation usually decomposes the T 2 statistic and the Q statistic into components called contributions of each measurement variable, and estimates that the one with a large contribution of each measurement variable is a variable that is likely to be an abnormal factor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process monitoring device, disclosed by Shiizuka/Hashimoto combination, as taught by Hashimoto, in order to obtain more reliable and accurate data about the state of the monitored target using statistics methods based on two variable approach.

Regarding Claim 4:  Shiizuka/Hashimoto combination discloses the process monitoring device according to claim 3 (see the rejection for Claim 3).
Shiizuka is silent on:
“wherein the comprehensive statistic calculator regards a sum of a Q statistic and a T^2 statistic output by the statistic calculator as the comprehensive statistic”.
	However, Hashimoto discloses:
“wherein the comprehensive statistic calculator regards a sum of a Q statistic and a T^2 statistic output by the statistic calculator as the comprehensive statistic” (para 0041 – “When an abnormality occurs in both the Q statistic and the T 2 statistic, the state change factor candidate variable display unit 43 shows, for example, (1) the sum of the contributions of both statistic. List in descending order of, (2) rank in descending order of contribution of each statistic, and list in descending order of total sum of rankings, or (3) contribution of each statistic at normal times”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process monitoring device, disclosed by Shiizuka/Hashimoto combination, as taught by Hashimoto, in order to obtain more reliable and accurate data about the state of the monitored target using statistics methods based on two variable approach.

Regarding Claim 6:  Shiizuka/Hashimoto combination discloses the process monitoring device according to claim 3 (see the rejection for Claim 3).
Shiizuka is silent on:
“wherein the statistic calculator outputs a statistic based on the T^2 statistic and a Q statistic of the variable and another variable for each of the variables, and wherein the comprehensive statistic calculator outputs the comprehensive statistic based on a statistic, for each variable, output by the statistic calculator”.
	However, Hashimoto discloses:
“wherein the statistic calculator outputs a statistic based on the T^2 statistic and a Q statistic of the variable and another variable for each of the variables, and wherein the comprehensive statistic calculator outputs the comprehensive statistic based on a statistic, for each variable, output by the statistic calculator” (para 0012 – “In MSPC using PCA, a highly correlated data set (data subspace) is generated using PCA, and it is called a T 2 statistic that represents the distance (degree of variation) from the center of the data in this subspace. The state of the process is monitored (i.e. output, added by examiner) by a statistic called a Q statistic, which indicates how much the data at each time deviates from this subspace (breakage of correlation)”; para 0013 – “This factor separation usually decomposes the T 2 statistic and the Q statistic into components called contributions of each measurement variable, and estimates that the one with a large contribution of each measurement variable is a variable that is likely to be an abnormal factor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process monitoring device, disclosed by Shiizuka/Hashimoto combination, as taught by Hashimoto, in order to obtain more reliable and accurate data about the state of the monitored target using statistics methods based on two variable approach.

Regarding Claim 7:  Shiizuka/Hashimoto combination discloses the process monitoring device according to claim 1 (see the rejection for Claim 1).
Shiizuka is silent on:
“further comprising: a display capable of displaying a comprehensive statistic output by the comprehensive statistic calculator”.
	However, Hashimoto discloses:
“further comprising: a display capable of displaying a comprehensive statistic output by the comprehensive statistic calculator” (para 0018 – “The state change detection trigger information display unit that displays the diagnostic data, the state change judgment standard setting unit that sets the judgment standard for detecting the state change in the state change detection trigger information display unit, and the state change detection unit. When a process abnormality is detected by the diagnostic data of the trigger information display unit and the judgment standard set by the state change judgment standard setting unit, the condition change factor that enumerates the variable names of the factor candidate variables that cause the error. It includes a candidate variable display unit and a display processing unit that generates display data for displaying the abnormality diagnosis main screen”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process monitoring device, disclosed by Shiizuka/Hashimoto combination, as taught by Hashimoto, in order to have the possibility of quickly evaluate the state of the monitored target using clear picture displayed by the display unit.

Regarding Claim 8:  Shiizuka/Hashimoto combination discloses the process monitoring device according to claim 7 (see the rejection for Claim 7).
Shiizuka is silent on:
“wherein the display is capable of displaying a contribution of the each statistic to a comprehensive statistic output by the comprehensive statistic calculator”.
	However, Hashimoto discloses:
“wherein the display is capable of displaying a contribution of the each statistic to a comprehensive statistic output by the comprehensive statistic calculator” (para 0018 – “The state change detection trigger information display unit that displays the diagnostic data, the state change judgment standard setting unit that sets the judgment standard for detecting the state change in the state change detection trigger information display unit, and the state change detection unit. When a process abnormality is detected by the diagnostic data of the trigger information display unit and the judgment standard set by the state change judgment standard setting unit, the condition change factor that enumerates the variable names of the factor candidate variables that cause the error. It includes a candidate variable display unit and a display processing unit that generates display data for displaying the abnormality diagnosis main screen”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process monitoring device, disclosed by Shiizuka/Hashimoto combination, as taught by Hashimoto, in order to have the possibility of quickly evaluate the state of the monitored target using clear picture displayed by the display unit.

Regarding Claim 9:  Shiizuka/Hashimoto combination discloses the process monitoring device according to claim 3 (see the rejection for Claim 3).
Shiizuka is silent on:
“further comprising: a display capable of displaying a contribution of the statistic to a comprehensive statistic output by the comprehensive statistic calculator, and contributions related to the T^2 statistic for the statistic and a Q statistic of the variable and another variable”.
	However, Hashimoto discloses:
“further comprising: a display capable of displaying a contribution of the statistic to a comprehensive statistic output by the comprehensive statistic calculator, and contributions related to the T^2 statistic for the statistic and a Q statistic of the variable and another variable” (para 0028 – “The values of these two statistics T 2 and Q are monitored, and when the values exceed a preset threshold value, the process to be monitored changes from a steady state (stable operation state) to an unsteady state (abnormality, etc.). ), It is determined that the state has changed, and this state change and abnormality are detected. The calculation unit 16 supplies the T 2 statistic, the Q statistic, and the contribution amount of each measurement variable to the display processing unit 18”; para 0029 – “The display processing unit 18 uses the T 2 statistic and the Q statistic supplied from the calculation unit 16, the contribution amount of each measurement variable, and the process measurement data supplied from the database 20, to inform the user of the abnormality diagnosis main screen. A signal for displaying 40 is supplied to the display unit D”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process monitoring device, disclosed by Shiizuka/Hashimoto combination, as taught by Hashimoto, in order to have the possibility of quickly evaluate the state of the monitored target using clear picture displayed by the display unit.

Regarding Claim 10:  Shiizuka/Hashimoto combination discloses the process monitoring device according to claim 8 (see the rejection for Claim 8).
	Shiizuka further discloses:
“comprehensive statistic output by the comprehensive statistic calculator using one or both of a correlation coefficient and a matrix scatter plot of two variables of the statistic” (para 0085 – “The abnormality sign determination unit 43 derives each correlation value representing correlation strength of two measurement parameters among the plurality of measurement parameters. The abnormality sign determination unit 43 uses a correlation value (interpreted as a correlation coefficient, added by examiner) obtained by adding all the derived correlation values of the measurement parameters as an abnormality indication value.”; para 0088 – “the abnormality sign determination unit 43 obtains a correlation value indicating correlation strength between the selected first measurement parameter and second measurement parameter for all the combinations. The abnormality sign determination unit 43 obtains a sum of correlation values of all the combinations of the first measurement parameter and the second measurement parameter as an abnormality indication value”).
	Shiizuka is silent on:
“wherein the display is capable of displaying a contribution of the statistic”.
	However, Hashimoto discloses:
“wherein the display is capable of displaying a contribution of the statistic” (para 0018 – “The state change detection trigger information display unit that displays the diagnostic data, the state change judgment standard setting unit that sets the judgment standard for detecting the state change in the state change detection trigger information display unit, and the state change detection unit. When a process abnormality is detected by the diagnostic data of the trigger information display unit and the judgment standard set by the state change judgment standard setting unit, the condition change factor that enumerates the variable names of the factor candidate variables that cause the error. It includes a candidate variable display unit and a display processing unit that generates display data for displaying the abnormality diagnosis main screen”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process monitoring device, disclosed by Shiizuka/Hashimoto combination, as taught by Hashimoto, in order to have the possibility of quickly evaluate the state of the monitored target using clear picture displayed by the display unit.

Regarding Claim 11:  Shiizuka/Hashimoto combination discloses the process monitoring device according to claim 7 (see the rejection for Claim 7).
	Shiizuka further discloses:
“further comprising: a statistic threshold calculation section that sets a threshold of a comprehensive statistic output by the comprehensive statistic calculator, the threshold indicating that an anomaly has occurred to the monitored target” (para 0026 – “FIG. 9 is a diagram which shows an example of an abnormality indication value and an alarm transmission threshold value”; para 0085 – “The abnormality sign determination unit 43 determines (detects) that there is an abnormality sign when the monitoring indication value has exceeded the alarm transmission threshold value… The abnormality sign determination unit 43 outputs a result of detecting an abnormality sign to the abnormality diagnosis device 5 when it is detected that there is an abnormality sign. Note that an abnormality index value is an index of a degree of abnormality. Moreover, the alarm transmission threshold value is a threshold value for determining whether there is an abnormality sign”).
Shiizuka is silent on:
“wherein the display is capable of displaying the comprehensive statistic normalized by a threshold, of a comprehensive statistic, set by the statistic threshold calculation section”.
	However, Hashimoto discloses:
“wherein the display is capable of displaying the comprehensive statistic normalized by a threshold, of a comprehensive statistic, set by the statistic threshold calculation section” (para 0028 – “The values of these two statistics T 2 and Q are monitored, and when the values exceed a preset threshold value, the process to be monitored changes from a steady state (stable operation state) to an unsteady state (abnormality, etc.). ), It is determined that the state has changed, and this state change and abnormality are detected. The calculation unit 16 supplies the T 2 statistic, the Q statistic, and the contribution amount of each measurement variable to the display processing unit 18”; para 0029 – “The display processing unit 18 uses the T 2 statistic and the Q statistic supplied from the calculation unit 16, the contribution amount of each measurement variable, and the process measurement data supplied from the database 20, to inform the user of the abnormality diagnosis main screen. A signal for displaying 40 is supplied to the display unit D”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process monitoring device, disclosed by Shiizuka/Hashimoto combination, as taught by Hashimoto, in order to have the possibility of quickly evaluate the state of the monitored target using clear picture displayed by the display unit.

Regarding Claim 12:  Shiizuka/Hashimoto combination discloses the process monitoring device according to claim 11 (see the rejection for Claim 11).
	Shiizuka further discloses:
“wherein the statistic threshold calculation section is further capable of setting a threshold of a contribution of the variable to the comprehensive statistic” (para 0026 – “FIG. 9 is a diagram which shows an example of an abnormality indication value and an alarm transmission threshold value”; para 0085 – “The abnormality sign determination unit 43 determines (detects) that there is an abnormality sign when the monitoring indication value has exceeded the alarm transmission threshold value… The abnormality sign determination unit 43 outputs a result of detecting an abnormality sign to the abnormality diagnosis device 5 when it is detected that there is an abnormality sign. Note that an abnormality index value is an index of a degree of abnormality. Moreover, the alarm transmission threshold value is a threshold value for determining whether there is an abnormality sign”).
	Shiizuka is silent on:
“wherein the display is capable of displaying remaining variables after removing the variables whose contribution exceeds the threshold of the contribution for a predetermined time or longer”.
	However, Hashimoto discloses: 
” wherein the display is capable of displaying remaining variables after removing the variables whose contribution exceeds the threshold of the contribution for a predetermined time or longer” (para 0028 – “The values of these two statistics T 2 and Q are monitored, and when the values exceed a preset threshold value, the process to be monitored changes from a steady state (stable operation state) to an unsteady state (abnormality, etc.). ), It is determined that the state has changed, and this state change and abnormality are detected. The calculation unit 16 supplies the T 2 statistic, the Q statistic, and the contribution amount of each measurement variable to the display processing unit 18”; para 0029 – “The display processing unit 18 uses the T 2 statistic and the Q statistic supplied from the calculation unit 16, the contribution amount of each measurement variable, and the process measurement data supplied from the database 20, to inform the user of the abnormality diagnosis main screen. A signal for displaying 40 is supplied to the display unit D”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process monitoring device, disclosed by Shiizuka/Hashimoto combination, as taught by Hashimoto, in order to have the possibility of quickly evaluate the state of the monitored target using clear picture displayed by the display unit.

	Regarding Claim 13: Shiizuka discloses:
“A process monitoring method” (para 0006 – “The present invention provides a monitoring target selecting device, a monitoring target selecting method, and a program which can reduce erroneous detection and identify an abnormal event and the like effectively in an abnormality diagnosis system”) comprising:
“acquiring two or more variables indicating a state of a monitored target” (para 0031 – “The acquisition unit 51 (i.e. data collector, added by examiner) acquires the detection result of the abnormality sign output from the abnormality sign monitoring device 4”; para 0042 – “The acquisition unit 31 acquires measurement parameters from each of the measurement devices 21, 22, 23, . . . , and so forth”; 
“outputting each of the statistics that select two from the acquired variables” (Fig. 2, 7, and 8; para 0087 – “The abnormality sign determination unit 43 (interpreted as a statistic calculator, added by examiner) selects two measurement parameters among the plurality of measurement parameters”).
	Shiizuka is silent on:
“outputting a comprehensive statistic that indicate a state of the monitored target based on the output of the statistics”.
	However, Hashimoto discloses:
“outputting a comprehensive statistic that indicate a state of the monitored target based on the output of the statistics” (para 0012 – “The MSPC method uses correlation information between a large number of process data from a large number of measurement data to generate a small number (usually two) of statistical data, and the small number of generated statistical data detects changes in the process state... In MSPC using PCA, a highly correlated data set (data subspace) is generated using PCA, and it is called a T 2 statistic that represents the distance (degree of variation) from the center of the data in this subspace. The state of the process is monitored by a statistic called a Q statistic, which indicates how much the data at each time deviates from this subspace (breakage of correlation). Then, the values of these two statistics are monitored, and when the values exceed the preset threshold values, the state changes from the steady state (stable operation state) to the unsteady state (abnormality, etc.). Judgment is made, and this state change / abnormality is detected (i.e. state of the monitored target, added by examiner)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process monitoring device, disclosed by Shiizuka, as taught by Hashimoto, in order to obtain more reliable and accurate data about the state of the monitored target using statistics methods based on two variable approach.

	Regarding Claim 14: Shiizuka discloses:
“A computer program product comprising a computer readable storage medium having program instructions embedded therewith, the program instructions executable by at least one processor to cause the at least one processor to” (para 0108 – “a program for realizing all or a part of functions of the monitoring target selecting device 3 in the present invention is recorded in a computer-readable recording medium and a computer system is caused to read and execute this program recorded in the recording medium, and thereby all or a part of the processing performed by the monitoring target selecting device 3 may be performed. Note that the “computer-readable recording medium” herein includes hardware such as peripheral devices and an OS”);
“acquiring two or more variables indicating a state of a monitored target” (para 0031 – “The acquisition unit 51 (i.e. data collector, added by examiner) acquires the detection result of the abnormality sign output from the abnormality sign monitoring device 4”; para 0042 – “The acquisition unit 31 acquires measurement parameters from each of the measurement devices 21, 22, 23, . . . , and so forth”; 
“outputting each of the statistics that select two from the acquired variables” (Fig. 2, 7, and 8; para 0087 – “The abnormality sign determination unit 43 (interpreted as a statistic calculator, added by examiner) selects two measurement parameters among the plurality of measurement parameters”).
	Shiizuka is silent on:
“outputting a comprehensive statistic that indicate a state of the monitored target based on the output of the statistics”.
	However, Hashimoto discloses:
“outputting a comprehensive statistic that indicate a state of the monitored target based on the output of the statistics” (para 0012 – “The MSPC method uses correlation information between a large number of process data from a large number of measurement data to generate a small number (usually two) of statistical data, and the small number of generated statistical data detects changes in the process state... In MSPC using PCA, a highly correlated data set (data subspace) is generated using PCA, and it is called a T 2 statistic that represents the distance (degree of variation) from the center of the data in this subspace. The state of the process is monitored by a statistic called a Q statistic, which indicates how much the data at each time deviates from this subspace (breakage of correlation). Then, the values of these two statistics are monitored, and when the values exceed the preset threshold values, the state changes from the steady state (stable operation state) to the unsteady state (abnormality, etc.). Judgment is made, and this state change / abnormality is detected (i.e. state of the monitored target, added by examiner)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process monitoring device, disclosed by Shiizuka, as taught by Hashimoto, in order to obtain more reliable and accurate data about the state of the monitored target using statistics methods based on two variable approach.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shiizuka in view of Hashimoto and in further view of JP2019133454 to Matsushima et al. (hereinafter Matsushima).

Regarding Claim 5:  Shiizuka/Hashimoto combination discloses the process monitoring device according to claim 3 (see the rejection for Claim 3).
Shiizuka is silent on:
“wherein the comprehensive statistic calculator regards a maximum value of a Q statistic and a T^2 statistic output by the statistic calculator as the comprehensive statistic”.
	However, Matsushima discloses:
“wherein the comprehensive statistic calculator regards a maximum value of a Q statistic and a T^2 statistic output by the statistic calculator as the comprehensive statistic” (para 0011 – “Example 1, it is a figure which shows the time-dependent change of the Q statistic when the data of each measuring instrument at the time when the suction pressure of a suction tower 4A becomes the maximum value is extracted from the data of FIG. 3 in a normal state. In Example 1, it is a figure which shows the time-dependent change of the T2 statistic when the data of each measuring instrument at the time when the suction pressure of a suction tower 4A becomes the maximum value is extracted from the data of FIG. 4 in a normal state. It is the value of the Q statistic obtained by comparing and analyzing the simulated test data assuming the abnormality of the air compressor 2 and the operation data in the normal state obtained in FIG. It is a value of the T2 statistic obtained by comparing and analyzing the simulated test data assuming the abnormality of the air compressor 2 and the operation data in the normal state obtained in FIG. In Example 1, predetermined operation data is extracted, and the degree of contribution is analyzed from the values of the Q statistic and the T2 statistic obtained by the multivariate analysis to determine which part of the measuring instrument is the cause of the deviation.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process monitoring device, disclosed by Shiizuka/Hashimoto combination, as taught by Matsushima, in order to maximize the accuracy of prediction of error using statistics approach to monitoring processes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20180182503A1 to Mashio et al. (hereinafter Mashio) discloses the plant abnormality predict detection system.
US20200278670A1 to Kageyama (hereinafter Kageyama) discloses the abnormality diagnostic system.
US20200310401A1 to Natsumeda (hereinafter Natsumeda) discloses system analysis method, system analysis apparatus, and program.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865                                                                                                                                                                                                        
/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863